DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending and subject to examination in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Dependent claims 2 – 15 (preamble) are objected to because of the following informalities: “the apparatus…” should be “The apparatus…”.  Appropriate correction is required.
Dependent claim 17 (preamble) is objected to because of the following informalities: “the apparatus…” should be “The method…”.  Appropriate correction is required.
Dependent claims 18 – 20 (preamble) are objected to because of the following informalities: “the method…” should be “The method…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-15 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 7, “a nut” is recited.  Is this nut the same as or different from the previously recited nut?
Regarding claim 14, “a non-cylindrical, anti-rotational portion” is recited.  Is this non-cylindrical, anti-rotational portion the same as or different from the previously recited non-cylindrical, anti-rotational portion?
Regarding claim 20, the term “the inner wall” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Franks (U.S. Patent No. 6,491,272).
Regarding independent claim 1, Franks describes a step apparatus for fiberglass utility poles (24; col. 1, ll. 12-17), comprising: a supporting body (20 and 22 taken together) having a bended portion (37).

Regarding claim 2, further comprising: a nut (60) on the supporting body near the bended portion.

Regarding claim 3, further comprising: a brace (28 or 30) on the supporting body between the bended portion and the nut.

Regarding claim 4, wherein: the supporting body further comprises a grip surface (i.e., tread 102).

Regarding claim 5, further comprising: the grip surface of the supporting body is distal to the bended portion (Fig. 1).

Regarding claim 6, wherein: a threaded portion (62) is formed on the supporting body.

Regarding claim 7, wherein: a nut (60) on the threaded portion of the supporting body.

Regarding claim 8, wherein: the nut is configured to rotatably tighten the brace toward the bended portion via the threaded portion of the supporting body (col. 5, ll. 40-55).

Regarding claim 9, wherein: a passthrough (50) in the brace is formed by an inner wall in the brace.

Regarding claim 10, further comprising: the inner wall is fitted to a portion of the supporting body that resists rotation (Figs. 3 and 4) wherein a non-cylindrical, anti-rotational portion is formed on the supporting body (i.e., square portion 34).

Regarding claim 11, wherein: the supporting body slidably passes through the passthrough (Figs. 3 and 4).

Regarding claim 12, wherein: the bended portion is formed on the supporting body at a 90-degree angle (Fig. 2).

Regarding claim 13, wherein: an arc is formed on the brace adjacent to the bended portion (Figs. 3-5).

Regarding claim 14, further comprising: a non-cylindrical, anti-rotational portion is formed next to the threaded portion of supporting body (Figs. 3-5).

Regarding claim 15, further comprising: the brace and the supporting body are fitted to resist rotation by coupling the non-cylindrical, anti-rotational portion of the supporting body with the inner wall of the passthrough (Figs. 3-5).

Regarding independent method claim 16, Franks describes a method of anchoring a cantilevered step to a fiberglass utility pole, comprising: 
(a) drilling an opening (38) into a hollow fiberglass pole (24; col. 1, ll. 12-17); and 
(b) inserting a bended portion (37) with a supporting body (20 and 22 taken together) into the opening (Figs. 1-5).

Regarding claim 17, further comprising: (c) fitting a brace (28 or 30) via an arc to an outer surface of the pole (Figs. 1-5).

Regarding claim 18, further comprising: (d) tightening a nut (60) on a threaded portion of the supporting body.

Regarding claim 19, further comprising: (e) simultaneously adhering the brace toward the bended portion to tightly adhere to the pole adjacent to the opening (Figs. 1-5).

Regarding claim 20, further comprising: (f) pressing against the inner wall of the pole via bended portion (Figs. 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY MINTZ/Primary Examiner, Art Unit 3635